I concur with the majority solely upon the ground, as stated in its opinion, that the facts in this case demonstrate that the picketing complained of did not constitute an exercise of free speech as contemplated by our founding fathers, and that it was not a means of communicating the fact of a labor dispute, but that its purpose was simply to force the employer to deal with the picketing union, under the threat that, should he refuse to do so, his plant would be closed and his equipment prevented from being installed in any place in the United States.
I am still in accord with the views expressed by this court inBloedel Donovan Lbr. Mills v. International Woodworkers ofAmerica, 4 Wash. 2d 62, 102 P.2d 270, and Shively v. GarageEmployees Local Union No. 44, 6 Wash. 2d 560, 108 P.2d 354; and likewise retain the conviction which I endeavored to express in dissenting opinions in O'Neil v. Building Service EmployeesInternational Union, 9 Wash. 2d 507, 115 P.2d 662, 137 A.L.R. 1102, and State ex rel. Lbr.  Sawmill Workers v. SuperiorCourt, 24 Wash. 2d 314, 164 P.2d 662.